Citation Nr: 1016592	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  99-08 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee.

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active military service from August 1971 to 
December 1972.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York. 

In May 1999, the Veteran testified during a hearing before RO 
personnel: a transcript of that hearing is associated with 
the claims file

During the pendency of the appeal, in an August 1999 rating 
decision, the RO granted a 10 percent rating, each, for 
arthritis of the right knee and the left knee, effective 
January 16, 1998, the date of the claim for an increased 
rating.  Since this increase did not constitute a full grant 
of the benefits sought, the Veteran's claims for increased 
ratings for his service-connected arthritis of the right knee 
and the left knee, each, remains on appeal.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the May 1999 RO hearing, the Veteran indicated that he 
had recently filed for Social Security Administration (SSA) 
disability benefits.  Thereafter, in May 1999, the RO issued 
a letter to SSA requesting a copy of their decision, medical 
records and all supporting evidence regarding the award of 
disability benefits for the Veteran.  No response from SSA is 
associated with the claims file; however, in a September 2001 
deferred rating decision, the RO determined that the Veteran 
was receiving SSA disability benefits.  In this case, records 
associated with the Veteran's SSA disability benefits 
application and award, including medical records and other 
evidence supporting the application, could be relevant here, 
and should be obtained on remand.  See Haynes v. Brown, 9 
Vet. App. 67, 74 (1996) (VA is required to obtain evidence 
from the SSA, including decisions by the hearing officer or 
administrative law judge, and give the evidence appropriate 
consideration and weight).  

To ensure that all due process requirements are met, the 
AMC/RO should, through VCAA-compliant notice, give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claims on appeal.  The AMC/RO 
should specifically request that the Veteran provide 
authorization to enable VA to obtain Workman Compensation 
Board determinations and underlying medical records as 
identified by the Veteran in duplicate copies of VA X-ray and 
MRI reports received by the RO in August 2007 (e.g. 
WCB#09819352).

Accordingly, these matters are REMANDED for the following 
actions:

1.  The AMC/RO should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.   The AMC/RO should specifically 
request that the Veteran provide 
sufficient information and authorization 
to obtain copies of all Workman 
Compensation Board determinations 
pertaining to his knees (WCB#09819352) 
and all underlying medical records 
associated with those determinations.  
If, in the alternative, the appellant 
wants to obtain and submit these records, 
he may do so.  To the extent records are 
sought but not received, the claims file 
should contain documentation of the 
attempts made and the appellant should be 
notified in accordance with applicable 
provisions.

2.  The AMC/RO should contact the Social 
Security Administration and request 
copies of all disability determinations 
for the Veteran and all underlying 
medical records associated with those 
determinations.  All records obtained 
should be associated with the claims 
file.  If records are not found or are 
not available, the claims file should 
contain documentation of the efforts made 
and the appellant notified in accordance 
with applicable provisions.

3.  Thereafter, the AMC/RO should 
readjudicate each of claims on appeal in 
light of all pertinent evidence and legal 
authority.  The RO must discuss whether 
"staged" ratings are warranted pursuant 
to Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007). 

4.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


